           Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



LINDY ROBERT URSO                                   Case No:
          Plaintiff,

v.

HIS EXCELLENCY,
GOVERNOR NED LAMONT                                 Date: August 18, 2020
          Defendant.




                                         COMPLAINT

     1.         This action is brought in response to the ever-increasing encroachments

          by the defendant, Connecticut Governor Lamont, on the individual freedoms and

          liberties secured to Connecticut citizens by the United States and Connecticut

          Constitutions, by virtue of his series of Executive Orders issued in response to

          the Sars-CoV-2 outbreak in Connecticut.

     2.          In particular, this action is addressed to the Governor's Executive Order

          7bb, dated April 17, 2020, which provides in pertinent part that "any person in a

          public place in Connecticut who is unable to or does not maintain a safe social

          distance of approximately six feet from every other person shall cover their

          mouth and nose with a mask or cloth face-covering. In addition, individuals shall

          use a mask or cloth face covering when using the services of any taxi, car, livery,

          ride-sharing or similar service or means of mass public transit, or while within any

          semi-enclosed transit stop or waiting area."




                                               1
       Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 2 of 14



                                       PARTIES

3.          The plaintiff Lindy Robert Ursa is and at all times relevant has been a

     resident and citizen of the State of Connecticut.

4.          The defendant,     His Excellency Edward        Miner "Ned"   Lamont,   Jr.

     ("Governor Lamont") is and at all times relevant has been a resident of the State

     of Connecticut and currently holds the elected office of Governor of the State of

     Connecticut. He is sued in his official capacity.



                                 JURISDICTION & VENUE

5.          This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(a}(3} and

     1367(a), and 42 U.S.C. §§1983 and 1988.

6.          Venue is proper under 28 U.S.C. §1391 (b)(1).



                                 FACTUAL ALLEGATIONS

7.          On or about March 10, 2020, Governor Lamont caused to be filed with the

     Connecticut Secretary of State a "Declaration of Public Health and Civil

     Preparedness Emergencies," pursuant to C.G.S. §§ 19-131a and 28-9. (Exhibit

     A).

8.         Those two statutes delineate certain powers granted to the Governor in

     the event of such an emergency declaration, including the power to quarantine

     and/or isolate individuals known to have been exposed to a communicable

     disease.




                                           2
        Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 3 of 14



9.           There is no language within those two (2) statutes authorizing the

      quarantining of healthy individuals.

10.          There is no evidence that the plaintiff has been exposed in any way to a

      communicable disease.

11.          On information and belief, until the current COVID-19 epidemic, no state

      or federal authority has ever quarantined healthy individuals - other than those

      known to have had contact with an infected person - during an outbreak or

      pandemic in U.S. history.

12.          On information and belief, until the current CO VI D-19 outbreak, no state or

      federal authority has ever purported to require citizens to wear restrictive masks

      over their mouths and noses in public.

13.          Beginning on March 12, 2020, the Governor issued the first of twenty-nine

      (29) Executive Orders, each created under the authority ostensibly granted him

      by C.G.S. §§19a-131b and 28-9.

14.         The most recent order, Executive Order 7bb issued on April 17, 2020,

      purports to order that the plaintiff (and all other people) may not travel in public

      within 6 feet of another individual without having a mask or cloth covering of

      some kind covering their mouth and nose. (Exhibit B)



                                        The Outbreak

15.         There is, and has been, much fear being stirred amongst the public by

      both government and media sources about the dangers of COVID-19, the name

      being used for the effect of the current SARS-CoV-2 outbreak.



                                             3
        Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 4 of 14



16.         The defendant himself has been at the epicenter of stirring up some of

      that fear in Connecticut. In particular, the defendant falsely claimed on March 16,

      2020 in a nationally televised interview that Danbury Hospital was "at capacity"

      and that "200 nurses from Danbury Hospital" were on furlough from having

      contact   with   Covid-19     infected   people.       https:/Jwww.msnbc.com/all-

      in/watch/conn-gov-200-nurses-furloughed-due-to-lack-of-coronavirus-testing-

      danbury-hospital-at-capacity-80736325731.      As it turned out, there were 200

      hospital employees - not just nurses - across 7 hospitals in New York and

      Connecticut in the Nuvance Health umbrella that were furloughed, and Danbury

      was not at capacity.    https://www.myrecordjournal.com/News/State/200-health-

      care-workers-possibly-exposed-to-virus-stay-home.

17.         Two weeks later, on April 1, 2020, the defendant told the public via press

      conference that a ?-month old newborn child had died from COVID-19, causing

      panic amongst new and expectant mothers nationwide.           The defendant also

      posted on his Twitter account that "[t]esting confirmed last night that the newborn

      was COVID-19 positive. This is absolutely heartbreaking. We believe this is the

      one of the youngest lives lost anywhere due to complications relating to COVID-

      19." (Exhibit C). After questions arose about the actual cause of the infant's

      death, the defendant backtracked from his claim that the death was caused by

      CO VI D-19.            https://www.cou rant.com/breaking-news/hc-br -infant -death-

      coronavirus-positive-20200404-54z75ceqzfei7ajtwskc4ncrua-storv.html.




                                           4
        Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 5 of 14



18.          Since the first recorded case of COVID-19 in the U.S. on or about January

      21, 2020, approximately 31 ,070 deaths have been attributed to the virus.

      https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.

19.          The number of Covid-19 deaths in the U.S. is almost surely artificially

      inflated, because our governments are counting every dead person who tests

      positive either pre or post-mortem as a "COVID-19 death," regardless of the

      actual cause of death. See, video of Dr. Deborah Birx, White House Corona virus

      Response Coordinator, at Presidential Briefing on April 8, 2020:

      https:ijwww.realclearpolitics.com/video/2020/04/08/dr birx unlike some countri

      es if someone dies with covid-19 we are counting that as a covid-

      19 death.html.

20.          Of the 11 ,356 deaths fully tabulated as of April 16, 2020 by the CDC, 78%

      occurred in people aged 65 and above, and more than 91% of deaths involved

      people 55 or older.        https://www.cdc.gov/nchs/nvss/vsrr/COVID19/index.htm.

      Curiously, as of April 16, 2020 it appears as though the State of Connecticut is

      the only state in the nation that has not yet submitted its data to the CDC.

      https://www.cdc.gov/nchs/nvss/vsrr/COVID19/; (Exhibit D).

21.          As of April 14, 2020, approximately 3.1 million people had been tested in

      the U.S. for Covid-19.        https:ijwww.nytimes.com/2020/04/15/us/coronavirus-

      testing-trump.html.    Thus, less than 1% of the entire U.S. population of

      approximately      330      million,    has      been      tested     for    Covid-19.

      https://www.census.gov/popclock/.       Most experts and laypeople agree that, in

      light of the dearth of testing in the U.S., it is reasonable to infer that exponentially



                                             5
        Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 6 of 14



      more people have contracted the virus than have been test-confirmed positive;

      ergo, the mortality rate of Covid-19 may be very low.

22.          According to a March 26, 2020 editorial in the New England Journal of

      Medicine co-authored by Dr. Anthony Fauci - Director of the U.S. NIAID and

      leader of the U.S. Government's official medical response to this outbreak - "[i]f

      one assumes that the number of asymptomatic or minimally symptomatic cases

      is several times as high as the number of reported cases, the case fatality rate

      may be considerably less than 1%. This suggests that the overall clinical

      consequences of Covid-19 may ultimately be more akin to those of a severe

      seasonal influenza which has a case fatality rate of approximately 0.1 %." (Exhibit

      E).



                                     "Flattening the Curve"

23.          The primary plan our state and federal authorities proposed to follow in

      combatting the outbreak was to "flatten the curve." The idea, we were told by

      federal and state governmental authorities and major media outlets, is that by

      instituting dramatic "mitigation" measures -           like shuttering schools and

      businesses and focusing on social distancing- the "peak" of the viral outbreak's

      curve would be lowered such that our healthcare system was not overburdened

      to the point that infected people would die unnecessarily, as happened in

      countries like Italy.

      https:ljwww. npr .org/sections/goatsandsoda/2020/03/13/814602553/coronavirus-

      faqs-for -the-week-of -3-7 -whats-flattening-the-curve-should-i-travel ..



                                              6
       Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 7 of 14



24.          Some countries around the world, such as Taiwan, Japan and Sweden,

      have opted against the severe social distancing measures and have not thus far

      seen dramatically different results.

      https://www.nationalreview.com/2020/04/coronavirus-response-sweden-avoids-

      isolation-economic-ruin/?fbclid=lwAR1 kn-

      OibwtchZGX5AI6YUN9GkmhUrYuEipPDLnwHZPsPLuHFUFNAnEBdzq.

25.          The defendant began severe curve-flattening social distancing measures

      in Connecticut with the first of his 29 "emergency" Executive Orders, E.O. #7, on

      March 12, 2020. Three and one-half weeks later, as of April 7, the rate of new

      CO VI D-19       hospitalizations      was     already    on       the        decline.

      https:ijwww. courant. com/coronavi rus/hc-news-coronavi rus-u pdates-0407-

      20200407-47gpe33o5bcmfhwrcqxv2voru-story.html.           The CT Department of

      Public Health's April 13, 2020 update showed that, in the two weeks immediately

      prior, the Emergency Department hospitalization rate for people showing

      symptoms      consistent   with     COVID-19   was   plummeting.         (Exhibit   F);

      https://portal.ct.qov/-

      /media/Coronavirus/CTDPHCOVID19summary4132020.pdf?la=en;

26.          Despite this dramatic decline in new emergency room hospitalizations, just

      five (5) days later the Defendant has ordered the wearing of masks or cloth face

      coverings in public.

27.          Six weeks ago, on or about March 3, 2020, it was reported by CBS that

      the Centers for Disease Control (CDC)" does not recommend that people who

      are well wear a facemask to protect themselves from respiratory diseases,



                                             7
       Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 8 of 14



      including CO VI D-19 ... " https:ljwww.cbsnews.com/news/coronavirus-prevention-

      face-mask-not-helpful-wash-hands/.        Rather, experts were cautioning that

      "putting on a face mask without proper fitting and training could actually increase

      your risk." /d.

28.          According to that same March 3, 2020 CBS story, '"[i]f it's not fitted right,

      you're going to fumble with it,' explained Health and Human Services Secretary

      Alex Azar before a House Appropriations subcommittee on Wednesday. 'You're

      going to be touching your face, which is the No. 1 way you're going to get

      disease, is unclean hands touching your face."' /d.

29.          There is no scientific basis to suggest that the measures ordered in the

      defendant's Executive Order 7bb will do anything to help stem the spread of the

      SARS-CoV-2 virus- and according to HHS Secretary Azar, it may well make the

      outbreak worse by causing the mask I cloth covering wearer to be infected.

30.          There is a study from 2015 which found that the type of homemade cloth

      masks the plaintiff has been ordered to wear in public provide effective protection

      only 3% of the time. https://bmjopen.bmj.com/content/5/4/e006577.1onq.

31.          There is also a recent article co-authored by Dr. Lisa Brosseau, a retired

      professor at University of Illinois, Chicago who is a national expert on respiratory

      protection and infectious diseases, which suggested that "[s]weeping mask

      recommendations-as many have proposed-will not reduce SARS-CoV-2

      transmission, as evidenced by the widespread practice of wearing such masks in

      Hubei province, China, before and during its mass COVID-19 transmission

      experience earlier this year. Our review of relevant studies indicates that cloth



                                            8
       Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 9 of 14



      masks will be ineffective at preventing SARS-CoV-2 transmission, whether worn

      as    source      control   or   as    PPE."       https:ijwww.cidrap.umn.edu/news-

      perspective/2020/04/commentarv-masks-all-covid-19-not -based-sound-data;           (A

      copy of which is attached as Exhibit G).

32.             Dr. Brosseau's recent conclusion about the ineffectiveness of surgical or

      cloth masks against COVID-19 is consistent with the results of a 2009 study she

      conducted, which is found on the CDC website, where she concluded that none

      of the non-N95 certified surgical masks tested "exhibited adequate filter

      performance and facial fit characteristics to be considered respiratory protection

      devices." https:ijwww.cdc.gov/niosh/nioshtic-2/20033859.html.

33.             It is highly questionable whether new and additional mitigation measures,

      such as those contained in the defendant's Executive Order 7bb, need to be

      instituted at all at this time, especially in light of the declining emergency room

      hospitalizations as indicated by the Department of Public Health graph. (Exhibit

      F). But to the extent it is reasonable to do so, these restrictive airway-blocking

      measures that the science indicates will have little or no positive effect - and

      could in fact harm the plaintiff and others- are not a legitimate answer.

34.             The damage to the plaintiff's individual freedoms, and even his health, that

      Executive Order 7bb causes far outweighs any theoretical public benefit to

      compelling all citizens to carry and/or wear a mask or cloth facial covering in

      public.




                                              9
       Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 10 of 14




                           COUNT ONE- VIOLATION OF THE
                          CONSTITUTIONAL RIGHT TO PRIVACY

35.          Paragraphs 1-34 above are incorporated herein.

36.          The plaintiff has a right to choose whether and what to wear upon his

      person generally, and especially over his airways.

37.          The plaintiff has a right to breathe unabated and unencumbered by a

      mask of any kind.

38.          Wearing a surgical mask or home fashioned cloth covering over his nose

      and mouth will restrict and interfere with the ability of the plaintiff to breathe in

      fresh air and to do so in a normal and healthy manner.           This is particularly

      important in connection with COVID-19, as by all medical accounts this disease

      is inhibiting the body's ability to process oxygen.

39.          The plaintiff will be put in greater jeopardy of contracting CO VI D-19 by

      having to constantly bring his hands to his face to apply and remove a mask or

      cloth covering, than if he was not wearing one.

40.          The Governor's Order that he must carry and/or wear a mask while in

      public is an unconstitutional infringement on these liberty and privacy rights in

      violation of the penumbra of rights enumerated in the Bill of Rights generally and

      specifically of the sth, 9th and 14th Amendments to the U.S. Constitution, and

      Article 1st, §§8 and 10 of the Connecticut Constitution.




                                            10
       Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 11 of 14




                           COUNT TWO- VIOLATION OF THE
                  CONSTITUTIONAL RIGHT TO EXPRESSION & ASSEMBLY

41.          Paragraphs 1-42 are incorporated herein.

42.          The plaintiff has a right to express himself freely, including the right to

      protest a perceived "fear campaign" surrounding the SARS-CoV-2 outbreak.

43.          The plaintiff, by walking in public without wearing a mask or face covering

      of any kind, is and has been making a political statement in protest of the fear-

      mongering, exaggeration, misinformation and other perceived misdeeds by our

      state and federal governments and our media in connection with this viral

      outbreak.

44.          The plaintiff likewise has a basic, natural right to meet and assemble with

      others in public spaces for any lawful purpose or activity.

45.          The plaintiff has a right to protest and otherwise air his complaints against

      the actions of the State of Connecticut, in public.

46.          The Governor's order that the plaintiff cannot be in public within 6 feet of

      another person without wearing a mask or cloth mouth and nose covering

      violates his freedoms of speech and assembly, and to petition his government,

      under the 1st, gth and 14th Amendments to the U.S. Constitution and Article 1st.

      §§4, 5, and 14 of the Connecticut Constitution.



                         COUNT THREE- VIOLATION OF THE
                       CONSTITUTIONAL RIGHT TO MOVE FREELY

47.          Paragraphs 1-48 are incorporated herein.

48.          The plaintiff has a basic right to travel freely on public lands.

                                             11
       Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 12 of 14



49.          The Governor's order restricting the plaintiff's movement unless he carries

      and/or wears a restrictive mask is an unconstitutional infringement of his

      fundamental right to travel, in violation of the 5th, 9th and 14th Amendments to the

      U.S. Constitution and Article 1st, §§8 and 10 of the Connecticut Constitution.



                       COUNT FOUR- VIOLATION OF THE
            CONSTITUTIONAL RIGHT TO PERSONAL MEDICAL DECISIONS

50.          Paragraphs 1-49 are incorporated herein.

51.          There is empirical evidence that, during viral outbreaks and otherwise,

      people who have access to fresh air often fare better than those who do not. A

      recent submission to the Journal of Hospital Infection discussed the history of

      "open air" treatment of various diseases in the U.S. in the past. "[l]n the years

      before antibiotics became available, open-air therapy was the standard treatment

      for tuberculosis (TB) and other infectious diseases. Patients were nursed next to

      open windows in cross-ventilated wards or put outside, in their beds, to breathe

      fresh outdoor air. This was believed to aid their recovery and reduce the risk of

      cross- and re-infection. The open-air regimen was also widely used on casualties

      during the First World War; and during the 1918e1919 influenza pandemic."

      (Exhibit H).

52.          The plaintiff believes that his access to fresh air will give him a better

      chance to both avoid infection from the virus and help his immune systems'

      ability to deal with the virus should he get infected, or should he be afflicted in

      any other way.




                                           12
       Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 13 of 14



53.          The defendant's Executive Order 7bb is an unconstitutional infringement

      of the plaintiff's right to control his own body and to make his own health

      decisions by restricting his access to fresh air in public, in violation of the 5th, gth,

      and 14th Amendments to the U.S Constitution, and Article 15 \ §§8 and 10 of the

      Connecticut Constitution.



                                  COUNT FIVE- 42 USC 1983

54.          Paragraphs 1-55 are incorporated herein.

55.          At all times relevant hereto, the defendant was acting under color of state

      law.

56.          The defendant's actions, pursuant to C.G.S. §§19a-131a, 28-9 and

      otherwise,   have violated        each   of the   plaintiff's aforementioned federal

      constitutional rights.



         COUNT SIX- C.G.S. §28-9 is Unconstitutionally Vague and Overbroad

57.          Paragraphs 1-58 are incorporated herein.

58.          On information and belief, the defendant's Executive Order 7bb was

      issued pursuant to the "catchall" provision of C.G.S. §28-9(b)(7), which provides

      that a governor may "take such other steps as are reasonably necessary in the

      light of the emergency to protect the health, safety and welfare of the people of

      the state, to prevent or minimize loss or destruction of property and to minimize

      the effects of hostile action."




                                               13
         Case 3:20-cv-00529-KAD Document 1 Filed 04/18/20 Page 14 of 14



  59.          As this provision is being applied to the plaintiff, it is unconstitutionally

        vague and overbroad in violation of the 1st, 5th, gth, and 14th Amendments to the

        U.S. Constitution and Article 1st, §§4, 5, 8, 10 and 14 of the Connecticut

        Constitution.

  60.          "Those who would give up essential Liberty, to purchase a little temporary

        Safety, deserve neither Liberty nor Safety." Benjamin Franklin (11/11/1755)




                                           Prayer for Relief


WHEREFORE, the plaintiff seeks the following relief:

           A. A judgment declaring the defendant's Executive Order 7bb

               unconstitutional and therefore void.

           B. A judgment declaring C.G.S. 28-9(b)(7) unconstitutional and therefore

               void.

           C. An order enjoining permanently enforcement of the His

               Excellency the defendant's Executive Order 7bb.

           C. Costs.

           E. Such other relief as this Court deems fair and equitable.

                                                      Respectfully submitted,




                                                By:~~
                                                 "LindY     R. Ursa (ct 20315)
                                                                               ---

                                                      PROSE
                                                      810 Bedford Street, Suite 3
                                                      Stamford, CT 06901
                                                      (203) 325-4487
                                                      (203) 357-0608 (fax)
                                                      lindy@lindyursolaw.com
                                                14
